Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended specification, the previous objection to the drawings for failing to include new wearing surface 4 is hereby withdrawn.
	Upon consideration of the amended Claim 1 and the cancellation of Claim 10, the previous rejections of Claims 7-10 under 35 U.S.C. 112(b) are hereby withdrawn. However, the amended language has introduced a new rejection, as is discussed below.
	Per the Applicant’s statement that the allegedly missing non-US patent documents listed on the IDS filed 06/09/2020 were submitted with the parent application 14/782,823, these documents have now been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claim 1, the scope of the limitation “a base member of a worn lifter bar” in line 4 is unclear. Is the base member a component of a worn lifter bar, or is the structure of the base member itself a worn lifter bar? The limitations “base member” and “worn lifter bar” appear to be used interchangeably throughout the rest of Claim 1 and the dependent claims, but the claim language is not clear if they are meant to be equivalent.
Claims 4-9 are rejected by virtue of their dependence upon Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dehlen (US 4,446,192) in view of Moeller et al., hereinafter Moeller (US 2010/0127109).
Regarding Claim 1, Dehlen discloses (Figure 1) a refurbished lifter bar for use in a grinding mill (column 1 lines 49-51), the refurbished lifter bar having a predetermined form (indicated by casting mould 10) and comprising: a base member of a worn lifter bar (worn lifter 11), said worn lifter bar having a different form than the predetermined form; and a new wearing surface (binder layer 13), wherein the new wearing surface is formed of polyurethane 
Dehlen does not disclose that the new polyurethane wearing surface comprises at least part of an outer top surface of the lifter bar, which is opposite the base member. Rather, Dehlen discloses that the top part of the lifter bar is a prefabricated wear-resistant rubber body. Moeller teaches (Figure 3) a lifter bar (wear lining element 1) for use in a grinding mill ([0001] lines 4-6) comprising a base member (bottom 3) and a new wearing surface (top surface 4), wherein the new wearing surface is formed of polyurethane ([0015] lines 9-12) joined to the base member, wherein the new polyurethane wearing surface comprises at least part of an outer side surface of the lifter bar (side surfaces of top surface 4 of wear lining element 1), which is toward the moving direction of the grinding mill, and at least part of an outer top surface of the lifter bar (top surface of top surface 4 of wear lining element 1), which is opposite the base member. This teaching from Moeller shows that it is known in the art that polyurethane is a suitable material to use on the outer side surfaces and outer top surface of a lifter bar for the purpose of wear protection. Therefore, it would have been obvious to one of 
Regarding Claim 6, Dehlen discloses (Figure 1) that the refurbished lifter bar comprises a contact surface (surface of worn lifter 11; column 2 lines 20-22) through which the worn lifter bar (worn lifter 11) and the new wearing surface (assembly of prefabricated wear-resistant rubber body 12 and binder layer 13) are bonded together to form the refurbished lifter bar.
Regarding Claim 7, Dehlen discloses (Figures 1 and 2) that the base member comprises the worn lifter bar or a part of the worn lifter bar (worn lifter 11; column 2 lines 20-21) or a lifter bar having a different form than the predetermined form (prefabricated wear-resistant rubber body 17).
Regarding Claim 8, Dehlen discloses (Figure 1) that the base member (worn lifter 11) comprises a rail or profile (sectional metal element 15; column 2 lines 22-24) that connects the refurbished lifter bar to the grinding mill.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dehlen in view of Moeller as applied to Claim 1 above, and further in view of Rycerski et al., hereinafter Rycerski (FR 2615412). For text citations of Rycerski, refer to the machine translation provided as Non-Patent Literature.
or carbide, so only one of these three materials is required to meet the limitation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dehlen in view of Moeller as applied to Claim 8 above, and further in view of Dopson (US 4,664,324).
Regarding Claim 9, Dehlen discloses (Figure 1) that the rail or profile (sectional metal element 15) is made from metal (column 2 lines 22-24), but does not specify what kind of metal. Dopson teaches (Figure 1) a grinding mill liner plate, wherein the attachment means (longitudinal bracket 16) between the liner plate and the grinding mill is made from aluminum (column 4 lines 67-68). Because it is known in the art that aluminum is a suitable material for connecting internal components of a grinding mill to the grinding mill body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Response to Arguments
Applicant’s arguments, see page 7 of the Remarks filed 03/17/2021, with respect to the differences between the amended Claim 1 and the prior art of record have been fully considered and are persuasive.  However, upon further consideration of the amended language, a new ground of rejection is made under 35 U.S.C. 103, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725